            Case 3:20-cv-06005-RSL Document 17 Filed 03/10/21 Page 1 of 4




 1

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 9                                     AT SEATTLE

10   ANN CHAUDHRY, et al.,                        CASE NO. 3:20-cv-06005-RSL

11                                  Plaintiffs,   STIPULATION AND ORDER
                                                  GRANTING LEAVE FOR
12         vs.                                    WITHDRAWAL AND
                                                  SUBSTITUTION OF COUNSEL
13   AMERICAN FAMILY MUTUAL
     INSURANCE COMPANY,
14
                                   Defendant.
15

16

17

18

19

20

21

22

23

24

25

26

     STIPULATION AND ORDER GRANTING LEAVE
     FOR WITHDRAWAL AND SUBSTITUTION OF
     COUNSEL

     Page i | CASE NO. 3:20-cv-06005-RSL
                Case 3:20-cv-06005-RSL Document 17 Filed 03/10/21 Page 2 of 4




 1
                COMES NOW Plaintiffs, Ann Chaudhry and Muhammad Chaudhry, and, pursuant to
 2
     LCR 83.2(b), request an order granting leave for Pfau Cochran Vertetis Amala, PLLC to
 3
     withdraw as counsel of record for Ann Chaudhry and Muhammad Chaudhry and for Scuderi
 4
     Law Offices, P.S. to substitute as counsel of record for Plaintiffs Ann Chaudhry and
 5
     Muhammad Chaudhry. The requested withdrawal and substitution of counsel would not leave
 6
     the Plaintiffs unrepresented by counsel.
 7
                Plaintiffs and Defendant hereby stipulate, by and through their attorneys, that, pursuant
 8
     to LCR 83.2(b), Pfau Cochran Vertetis Amala, PLLC will withdraw as counsel of record for
 9
     Plaintiffs Ann Chaudhry and Muhammad Chaudhry and Scuderi Law Offices, P.S. will
10
     substitute as counsel for Plaintiffs Ann Chaudhry and Muhammad Chaudhry.
11
                DATED this 9th day of March, 2021.
12

13
                                              PFAU COCHRAN VERTETIS AMALA, PLLC
14

15                                            By /s/ Darrell L. Cochran
                                                Darrell L. Cochran, WSBA No. 22851
16                                              Christopher E. Love, WSBA No. 42832
17                                              Alexander G. Dietz, WSBA No. 54842
                                                Attorneys for Plaintiffs
18

19                                            SCUDERI LAW OFFICES, P.S.

20
                                              By /s/ Joseph Scuderi
21                                              Joseph Scuderi, WSBA No. 26623
                                                Attorney for Plaintiffs
22

23

24

25
                                                                                A Professional Limited Liability Company
26
                                                                          911 Pacific Avenue, Suite 200
                                                                               Tacoma, WA 98402
       1 of 4                                                       Phone: (253) 777-0799 Facsimile: (253) 627-065 4
      «F4»
                                                                                 A Professional Limited Liability Company
               Case 3:20-cv-06005-RSL Document 17 Filed 03/10/21 Page 3 of 4




 1

 2

 3

 4
                                     COLE WATHEN LEID HALL PC
 5

 6                                   By /s/ Rory W. Leid (signed with authorization)
                                       Rory W. Leid, WSBA No. 25075
 7                                     Kimberly Larsen Rider, WSBA No. 42736
                                       Elyse O’Neill, WSBA No. 46563
 8
                                       Attorneys for Defendant
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
                                                                     A Professional Limited Liability Company
26
                                                               911 Pacific Avenue, Suite 200
                                                                    Tacoma, WA 98402
      2 of 4                                             Phone: (253) 777-0799 Facsimile: (253) 627-065 4
     «F4»
                                                                      A Professional Limited Liability Company
                Case 3:20-cv-06005-RSL Document 17 Filed 03/10/21 Page 4 of 4




 1                                             ORDER

 2              THIS MATTER, having come on the Motion, Stipulation, and Order Granting Leave

 3   for Withdrawal and Substitution of Counsel, and the Court finding the motion to be in order;

 4   NOW THEREFORE,

 5              IT IS HEREBY ORDERED, ADJUDGED, and DECREED that Plaintiffs’ motion is

 6   GRANTED. The Court grants leave for Pfau Cochran Vertetis Amala, PLLC to withdraw as

 7   counsel of record for Plaintiffs Ann Chaudhry and Muhammad Chaudhry and for Scuderi Law

 8   Offices, P.S. to substitute as counsel for Plaintiffs Ann Chaudhry and Muhammad Chaudhry.

 9
                Dated this 10th day of March, 2021.
10

11

12                                                    ROBERT S. LASNIK
                                                      United States District Judge
13

14

15

16

17

18

19

20

21

22

23

24

25
                                                                             A Professional Limited Liability Company
26
                                                                       911 Pacific Avenue, Suite 200
                                                                            Tacoma, WA 98402
       3 of 4                                                    Phone: (253) 777-0799 Facsimile: (253) 627-065 4
      «F4»
                                                                              A Professional Limited Liability Company
